Case 2:20-cv-02600-SHL-cgc Document 132 Filed 06/23/21 Page 1 of 5                  PageID 2161




                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TENNESSEE


  FUSION ELITE ALL STARS, SPIRIT
  FACTOR LLC d/b/a FUEL ATHLETICS,
  and STARS AND STRIPES GYMNASTICS
  ACADEMY INC. d/b/a STARS AND
  STRIPES KIDS ACTIVITY CENTER,
  Individually and on Behalf of All Others
  Similarly Situated,

                Plaintiffs,                       Case No. 2:20-cv-02600-SHL-cgc
       v.
                                                  Jury Trial Demanded
  VARSITY BRANDS, LLC; VARSITY
  SPIRIT, LLC; VARSITY SPIRIT
  FASHION & SUPPLIES, LLC; and U.S.
  ALL STAR FEDERATION, INC.,
                Defendants.




 PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION TO COMPEL DISCOVERY
                RESPONSES FROM VARSITY DEFENDANTS

        On May 5, 2021, Plaintiffs filed a Motion to Compel Discovery Responses from

 Defendants Varsity Brands, LLC, Varsity Spirit, LLC and Varsity Spirit Fashion and Supplies

 (DE# 105, the “Varsity Motion to Compel.”).

        Additionally on May 5, 2021, Plaintiffs filed a Motion to Compel Discovery Responses

 from Defendant U.S. All Star Federation, Inc. (DE# 102, the “USASF Motion to Compel”) and

 the U.S. All Star Federation, Inc. also filed a Motion for Protective Order (DE# 103, the “USASF

 Motion for Protective Order”).

        On June 10, 2021, the Court set the Varsity Motion to Compel, the USASF Motion to

 Compel, and the USASF Motion for Protective Order for a hearing on June 24, 2021 (DE# 127).
Case 2:20-cv-02600-SHL-cgc Document 132 Filed 06/23/21 Page 2 of 5                    PageID 2162




        The parties wish to advise the Court that the issues raised in the Varsity Motion to Compel

 have been resolved and Plaintiffs formally withdraw the Varsity Motion to Compel.

        The issues raised in the USASF Motion to Compel and the related USASF Motion for

 Protective Order, however, remain pending and the parties intend to argue those issues at the June

 24, 2021 hearing.

        Respectfully submitted,

        This 23rd day of June, 2021

                                                     /s/Benjamin A. Gastel ____________
                                                     J. Gerard Stranch, IV (TN BPR #23045)
                                                     Benjamin A. Gastel (TN BPR #28699)
                                                     BRANSTETTER, STRANCH &
                                                     JENNINGS, PLLC
                                                     223 Rosa Parks Ave. Suite 200
                                                     Nashville, TN 37203
                                                     Telephone: (615) 254-8801
                                                     gerards@bsjfirm.com
                                                     beng@bsjfirm.com

                                                     Counsel for Plaintiffs and Liaison Counsel
                                                     for the Proposed Direct Purchaser Class

                                                     H. Laddie Montague, Jr.*
                                                     Eric L. Cramer*
                                                     Mark R. Suter*
                                                     BERGER MONTAGUE PC
                                                     1818 Market Street, Suite 3600
                                                     Philadelphia, PA 19106
                                                     Telephone: (215) 875-3000
                                                     hlmontague@bm.net
                                                     ecramer@bm.net
                                                     msuter@bm.net

                                                     Jonathan W. Cuneo*
                                                     Katherine Van Dyck*
                                                     Victoria Sims*
                                                     CUNEO GILBERT & LADUCA, LLP
                                                     4725 Wisconsin Avenue NW, Suite 200
                                                     Washington, DC 20016
                                                     Telephone: (202) 789-3960
Case 2:20-cv-02600-SHL-cgc Document 132 Filed 06/23/21 Page 3 of 5       PageID 2163




                                          jonc@cuneolaw.com
                                          kvandyc@cuneolaw.com
                                          vicky@cuneolaw.com

                                          Gregory S. Asciolla*
                                          Karin E. Garvey*
                                          Veronica Bosco*
                                          LABATON SUCHAROW LLP
                                          140 Broadway
                                          New York, NY 10005
                                          Telephone: (212) 907-0700
                                          gasciolla@labaton.com
                                          kgarvey@labaton.com
                                          vbosco@labaton.com

                                          Counsel for Plaintiffs and Interim Co-Lead
                                          Counsel for the Proposed Direct Purchaser
                                          Class

                                          Benjamin D. Elga*
                                          JUSTICE CATALYST LAW, INC.
                                          81 Prospect Street
                                          Brooklyn, NY 11201
                                          Telephone: (518) 732-6703
                                          belga@justicecatalyst.org

                                          Craig L. Briskin*
                                          JUSTICE CATALYST LAW, INC.
                                          718 7th Street NW
                                          Washington, DC 20001
                                          Telephone: (518) 732-6703
                                          cbriskin@justicecatalyst.org

                                          Roberta D. Liebenberg*
                                          Jeffrey S. Istvan*
                                          Mary L. Russell*
                                          FINE KAPLAN AND BLACK, R.P.C.
                                          One South Broad St., 23rd Floor
                                          Philadelphia, PA 19107
                                          Telephone: (215) 567-6565
                                          rliebenberg@finekaplan.com
                                          jistvan@finekaplan.com
                                          mrussell@finekaplan.com

                                          Nathan A. Bicks (TN BPR #10903)
                                          Frank B. Thacher III (TN BPR #23925)
Case 2:20-cv-02600-SHL-cgc Document 132 Filed 06/23/21 Page 4 of 5       PageID 2164




                                          BURCH, PORTER, & JOHNSON, PLLC
                                          130 North Court Ave.
                                          Memphis, TN 38103
                                          Telephone: (901) 524-5000
                                          nbicks@bpjlaw.com
                                          fthacher@bpjlaw.com

                                          Aubrey B. Harwell, Jr. (TN BPR #002559)
                                          Charles Barrett (TN BPR #020627)*
                                          Aubrey B. Harwell III (TN BPR #017394)
                                          NEAL & HARWELL, PLC
                                          1201 Demonbreun St., Suite 1000
                                          Nashville, TN 37203
                                          Telephone: (615) 244-1713
                                          aharwell@nealharwell.com
                                          cbarrett@nealharwell.com
                                          tharwell@nealharwell.com

                                          * Admitted pro hac vice

                                          Counsel for Plaintiffs and the Proposed
                                          Direct Purchaser Class
Case 2:20-cv-02600-SHL-cgc Document 132 Filed 06/23/21 Page 5 of 5             PageID 2165




                             CERTIFICATE OF SERVICE
        The undersigned certifies the foregoing document was filed with the Court’s Case
 Management/Electronic Case Filing System, this 23rd day of June, 2021, and served upon the
 following counsel:

              George S. Cary
              Steven J. Kaiser
              Alexis Collins
              Mark W Nelson
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com
              alcollins@cgsh.com
              mnelson@cgsh.com

              Grady Garrison
              Nicole D. Berkowitz
              Adam S. Baldridge
              Matthew Sinon Mulqueen
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com
              abaldridge@bakerdonelson.com
              mmulqueen@bakerdonelson.com

                                              s/ Benjamin A. Gastel
                                              Benjamin A. Gastel (TN BPR #28699)
